Citation Nr: 0428991	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals (limitation of motion) of service-connected right 
knee injury, post arthrotomy, currently evaluated as twenty 
(20) percent disabling. 

2.  Entitlement to an increased disability evaluation for 
residuals (recurrent instability) of service-connected right 
knee injury, post arthrotomy, currently evaluated as ten (10) 
percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
and from September 1990 to June 1991.  He also had active 
duty for training from June 23, 1974 to July 5, 1974.    

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  This 
matter is again before the Board following completion of the 
directive set forth in its October 2003 remand order.    

In June 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, sitting in Washington, D.C.  In September 1999, the 
veteran testified before a Decision Review Officer at the RO.  
Both hearing transcripts are of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The bases for remand are set forth 
below.  

First, the record indicates that the veteran was not provided 
a VCAA notice consistent with the statute, VA implementing 
regulations, and controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  At minimum, a VCAA notice 
must explain VA's duties and veteran's rights under VCAA and 
specifically inform the veteran about information and 
evidence (a) required to substantiate the claim; (b) of 
record, and not of record, necessary to substantiate the 
claim; (c) that VA will seek to provide; and (d) that the 
veteran is expected to provide.  It also should ask the 
veteran whether he has any evidence in his possession that 
pertains to the claim.  Such notice is to be provided on 
remand and further claim development should be undertaken as 
appropriate following the provision of the notice. 

Second, the Board finds that there may be a basis for 
another, more contemporaneous VA orthopedic compensation and 
pension (C&P) examination.  The record indicates that the 
most recent orthopedic C&P examination was performed in 
January 2000, almost five years ago.  The Board acknowledges 
that the record does not document an explicit statement or 
argument by the veteran or his representative that the 
veteran's service-connected right knee injury residuals have 
worsened since January 2000.  Nonetheless, a review of recent 
medical records submitted in support of this claim suggests 
that the right knee condition might have undergone changes 
since January 2000.  For instance, the January 2000 C&P 
examination report indicates that the veteran has 
"moderate" degenerative joint disease in the right knee.  
In contrast, April 2004 VA medical center outpatient 
treatment records provide a doctor's statement that the 
veteran has "severe" degenerative joint disease in the knee 
and his opinion that the veteran is "clearly a candidate for 
right knee replacement."  Moreover, the veteran recently 
described at length significant adverse impact of the right 
knee disability on daily functioning and chronic knee pain as 
a result thereof.  See Board hearing transcript.    
 


In consideration of the foregoing, and given that this case 
must be remanded for VCAA notification and further 
appropriate evidentiary development, the Board is of the 
opinion that the veteran should be given an opportunity on 
remand to have another VA C&P examination performed in 
connection with this claim.   

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
claim.  At a minimum, the VCAA notice 
must include the elements described above 
in page 3, first paragraph.  Further 
evidentiary development should be 
undertaken as appropriate following such 
notification.    

2.  The veteran should be provided an 
opportunity to have another, more 
contemporaneous VA orthopedic C&P 
examination performed.  He should be 
advised that he is not required to 
undergo such an examination, but that he 
may choose to have such an examination in 
support of his claim.  If the veteran 
affirmatively indicates that he desires 
such an examination, schedule the 
examination in accordance with governing 
procedures.  

3.  If another C&P examination is 
performed, the examining physician should 
be provided access to the veteran's 
claims folder, which should include a 
copy of this remand order.  The 
examiner's report/opinion should discuss 
the current extent of the veteran's right 
knee injury residuals, including 
limitation of motion and functional loss 
due to weakness, fatigability, 
incoordination, swelling, deformity or 
atrophy of disuse, interference with 
standing or sitting or weight-bearing, 
and pain on movement of the knee joint.  
Range-of-motion test findings should also 
be discussed.  Copies of reports of any 
relevant diagnostic tests, such as X-ray 
studies, should be included along with 
the examiner's report/opinion.    
     
4.  After completion of the above, review 
the claims folder again and adjudicate 
the claim.  If the decision is adverse to 
the veteran, issue a revised Supplemental 
Statement of the Case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




